ORDER

PER CURIAM:
AND NOW, this 24th day of January, 2003, the Joint Petition to Temporarily Suspend an Attorney is granted and Leon Lewis Vinokur is placed on temporary suspension pending the conclusion of the disciplinary proceedings against him in Delaware and until further Order of this Court. It is further ORDERED that respondent shall comply with the provisions of Rule 217, Pa.R.D.E.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.